DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US D725,078 S) in view of Nylen et al. (US D28,330 S), hereinafter “Nylen,” and further in view of Harmon (“JBL Clip2 Quick Start Guide.” Harmon, May 2016).
	As to claim 1, Wong discloses a device comprising:
a rounded enclosure comprising first and second housing elements that are coupled together (Figs. 1-3. Top and bottom portions.), 
wherein the rounded enclosure of the device has a maximum cross section (Figs. 1-3. Maximum cross section at mid line.), 
wherein the first and second housing elements are separated along a separation plane (Figs. 1-3. Separation between top and bottom shown at central line (i.e. plane).), and 
wherein the first housing element comprises a perforated portion (Figs. 1-3 perforations shown in top portion.);
a speaker disposed within the second housing element such that a primary sound projection path from the speaker is towards the first housing element (Title, Figs. 1-3. Device is a speaker with perforations in top portion. Implicit that the internal speaker element projects sound towards the perforations. Further, one of ordinary skill in the art would have found it obvious that the internal speaker element could be disposed in the bottom housing due to finite locations (i.e. top housing, bottom housing or both).); and 
a circuit board arranged within the rounded enclosure and electrically coupled to the speaker (Title. Circuit boards implicit, if not inherent, for a speaker), the circuit board including: 
one or more electronic components configured to drive the speaker unit (Title. Components to drive the speaker are implicit, if not inherent, for a speaker).

Wong does not expressly disclose the perforated portion that wraps around the maximum cross section for transmitting sound via the perforated portion of the first housing element.
Wong in view of Nylen discloses the perforated portion that wraps around the maximum cross section for transmitting sound via the perforated portion of the first housing element (Nylen, Figs. 1-8. Perforations of top housing element wrap around the maximum cross section.).
Wong and Nylen are analogous art because they are from the same field of endeavor with respect to speakers.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have perforations wrap around the maximum cross section, as taught by Nylen. The motivation would have been that it is a simple design choice as to where to stop the perforations relative to the maximum cross section.
Wong in view of Nylen does not expressly disclose a wireless transceiver configured to receive and transmit signals.
Wong in view of Nylen as modified by Harman discloses a wireless transceiver configured to receive and transmit signals (Harman, p. 4. Bluetooth connection).
Wong and Harman are analogous art because they are from the same field of endeavor with respect to portable speakers.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a wireless transceiver, as taught by Harman. The motivation would have been to allow the speaker to play music wirelessly. 
As to claim 2, Wong in view of Nylen as modified by Harman discloses a physical button configured to allow touch user-interaction with the device (Wong, Fig. 1. Buttons shown.).
As to claim 3, Wong in view of Nylen does not expressly disclose a microphone configured to allow voice user-interaction with the device.
Wong in view of Nylen as modified by Harmon discloses a microphone configured to allow voice user-interaction with the device (Harmon, p. 6 discloses the system receives voice from a user and p. 2 shows a button to end a voice call.).
The motivation would have been that voice controlled speakers are well known in the art for ease of use. 
As to claim 4, Wong in view of Nylen as modified by Harmon discloses wherein the circuit board further includes one or more modules configured to output audible responses to user verbal inputs, play back audio tracks of media content, and/or generate audible alerts (Wong, Title. Speaker plays audio tracks. Harmon p. 6 further discloses the system receives voice from a user, and voice control of smart speakers is well known in the art, as are general audible alerts for such things as low battery.).
As to claim 5, Wong in view of Nylen as modified by Harmon discloses wherein the separation plane is at a major axis of the rounded enclosure (Wong, Figs. 2-3. Center separation line at central axis.).
As to claim 8, Wong in view of Nylen as modified by Harmon discloses wherein the second housing element comprises an opening for access to a power connector of the device (Wong, Fig. 3 shows likely power connection opening. Harmon, p. 3 further shows power connector opening in bottom portion.).
	The motivation would have been that it is a simple design choice for where to put the power connection opening. 
As to claim 9, Wong in view of Nylen as modified by Harmon discloses wherein the opening is disposed proximate the separation plane (Wong, Fig. 3 shows likely power connection opening near central plane. Harmon, p. 3 further shows power connector opening in bottom portion.).
	The motivation is the same as claim 8 above.
As to claim 10, Wong in view of Nylen as modified by Harmon discloses wherein the second housing element includes a power switch (Harmon, p. 2. Power button shown. Further Wong shows numerous buttons that could act as a power button.).
	The motivation would have been that it is a simple design choice for where to put the power button. 
	As to claim 11, Wong in view of Nylen as modified by Harmon discloses wherein the power switch is positioned proximate the separation plane (Harmon, p. 2. Power button near central plane. Wong also shows buttons along central separation plane.).
The motivation is the same as claim 10 above.
As to claim 12, Wong in view of Nylen does not expressly disclose wherein the wireless transceiver is further configured to communicate with a remote device via a short-range communication link.
Wong in view of Nylen as modified by Harmon discloses wherein the wireless transceiver is further configured to communicate with a remote device via a short-range communication link (Harmon, p. 4. Bluetooth connection between speaker and remote device.).
The motivation would have been to allow the speaker to play music wirelessly.
As to claim 13, Wong in view of Nylen does not expressly disclose wherein the short-range communication link comprises a Bluetooth link.
Wong in view of Nylen as modified by Harmon discloses wherein the short-range communication link comprises a Bluetooth link (Harmon, p. 4. Bluetooth connection between speaker and remote device.).
The motivation is the same as claim 12 above.
As to claim 14, Wong in view of Nylen does not expressly disclose a visual indicator configured to indicate a status of the device.
Wong in view of Nylen as modified by Harmon discloses a visual indicator configured to indicate a status of the device (Harmon, p. 6. LED indication.).
The motivation would have been to communicate with the user.
As to claim 15, Wong in view of Nylen does not expressly disclose wherein the visual indicator includes at least one LED.
Wong in view of Nylen as modified by Harmon discloses wherein the visual indicator includes at least one LED (Harmon, p. 6. LED indication.).
The motivation is the same as claim 14 above.
Wong in view of Nylen and Harmon does not expressly disclose the LED disposed in the first housing. 
However, the placement of the LED is a simple design choice and would have been obvious to one of ordinary skill in the art due to finite options (first housing or second housing).
As to claim 16, Wong in view of Nylen as modified by Harmon discloses wherein the first and second housing elements are couple together to form a truncated oblate spheroid (Wong, Figs. 1-3 and Harmon, p. 1.).
As to claim 17, Wong in view of Nylen as modified by Harmon discloses wherein the truncated oblate spheroid is truncated within the second housing element by a truncation plane normal to a minor axis of the truncated oblate spheroid (Wong, Figs. 1-3 and Harmon, p. 1.).
As to claim 18, Wong in view of Nylen as modified by Harmon discloses wherein the ground surface is formed by the truncation plane (Wong, Figs. 1-3 and Harmon, p. 1.).
	As to claim 19, Wong in view of Nylen as modified by Harmon discloses the minor axis corresponds to a height of the device from the ground surface (Wong, Figs. 1-3); and
the major axis corresponds to a width of the device (Wong, Figs. 1-3).
	As to claim 20, Wong in view of Nylen as modified by Harmon discloses wherein the ground surface is configured to enable the device to sit securely on a flat surface (Wong, Figs. 1-3 and 7).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Nylen and Harmon, as applied to claim 6 above, and further in view of Garfio et al. (US 2015/0195635 A1) hereinafter “Garfio.”
As to claim 6, Wong in view of Nylen and Harmon does not expressly disclose wherein: the first housing element has a first external surface covering that is acoustically transparent; and 
the second housing element has a second external surface covering that is different from the first external surface covering.
	Wong in view of Nylen and Harmon as modified by Garfio discloses wherein: the first housing element has a first external surface covering that is acoustically transparent (Garfio, ¶0072 Fig. 6. Perforated grill 12 covered by fabric material 14.); and 
the second housing element has a second external surface covering that is different from the first external surface covering (Garfio, Figs. 4B and 6. Bottom not covered in fabric. Further obvious that bottom portion of Wong could be painted/finished for design purposes.).
Wong, Nylen, Harmon and Garfio are analogous art because they are from the same field of endeavor with respect to portable speakers.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a fabric cover, as taught by Garfio. The motivation would have been for protection against environmental elements.
As to claim 7, Wong in view of Nylen and Harmon discloses the second housing element does not allow sound transmission (Wong, Figs. 1-3. Implicit that sound does not transmit through non-perforated portion.).
	Wong in view of Nylen and Harmon does not expressly disclose the perforated portion of the first housing element is covered by the first external surface covering.
	Wong in view of Nylen and Harmon as modified by Garfio discloses the perforations of the first housing element are covered by the first external surface covering (Garfio, ¶0072 Fig. 6. Perforated grill 12 covered by fabric material 14.). 
	The motivation is the same as claim 6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654